352 S.W.3d 367 (2011)
Ruth OLASCOAGA, a minor, by and through her Next Friend, Ismael OLASCOAGA, Plaintiff/Appellant,
v.
Jams Lee BILDERBACK, Defendant/Respondent.
No. ED 95081.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 20, 2011.
John H. Marshall, Jennifer Suttmoeller, Leonard P. Cervantes, St. Louis, MO, For Plaintiff/Appellant.
*368 Jeffrey K. Suess, Heather J. Hayes, St. Louis, MO, For Defendant/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Ruth Olascoaga, a minor, by and through her Next Friend, Ismael Olascoaga, appeals from the trial court's judgment entered upon a jury verdict in favor of Janis Lee Bilderback in an automobilepedestrian collision case. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in submitting its verdict director. Boggs ex rel. Boggs v. Lay, 164 S.W.3d 4, 20 (Mo.App. E.D.2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).